Citation Nr: 1741411	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-42 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1972 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This matter was previously before the Board in March 2013 and January 2017, and was remanded for further development. 


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his military service. 


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

The Veteran contends that he suffers hearing loss as a result of noise exposure during service while working on E-2B aircraft. 

The first element of Shedden is met.  The Veteran has current bilateral hearing loss for VA purposes.  See March 2017 VA hearing loss examination. 

The Veteran has established in-service noise exposure, the second element of service connection.  He reported during the March 2017 VA examination that he worked with E-2B aircraft.  The Veteran's naval occupational specialty of AMS-7201 corresponds to an aviation structural mechanic.  Military noise exposure is conceded.  The Veteran satisfies the second element of Shedden.  The sole issue is whether there is a causal relationship between the two. 

Here, the Board finds that the Veteran's current hearing loss is related to his active duty service; therefore, the third element of Shedden is met.

The November 2009 opinion of a private audiologist concluded "[t]he etiology of [the Veteran's] bilateral tinnitus and bilateral hearing loss is at least as likely as not related to excessive noise exposure while serving in the military."  The rationale for this opinion is "these conditions [the Veteran's service] are known to be associated with excessive noise exposure."  The examiner reported the Veteran has "no personal or family history of ear disease ear trauma, or head trauma" and was not exposed to excessive noise levels subsequent to leaving active duty. 

The Board notes that the Veteran is competent to describe being exposed to loud noises and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board finds the November 2009 private audiological opinion to be persuasive regarding the potential link between the Veteran's current hearing loss and his in-service noise exposure.  The audiologist performed an in-person examination and administered the test using the required Maryland CNC standards.  This opinion is entitled to significant weight, as the rationale provided for the opinion is consistent with the clinical findings and the Veteran's lay statements.     

In addition to the November 2009 private opinion, the Veteran was examined by the VA for hearing loss in August 2014 and March 2017.  Both of these opinions found it was less likely than not that the Veteran's hearing loss was due to noise exposure during his active service.  In August 2014, the examiner opined: "[i]t is my clinical opinion that the veteran's hearing loss is less likely as not due to noise exposure during military service.  My opinion is based on audiometric data obtained during military service (normal at enlistment and discharge), the configuration of his hearing loss, and his reported history of noise exposure during and post military service."  The March 2017 examiner also concluded it was less likely than not that the Veteran's hearing loss was associated with noise exposure during active service. The examiner opined: "[r]eview of the Veteran's Claim file revealed normal hearing bilaterally upon entrance and separation from military service to calibrated audiometric testing. Additionally, there were no significant in-service threshold shifts noted at any frequency (500-4000Hz)."  Additionally, the examiner cited current research, reporting: "[a]lthough the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  Both of these VA opinions are of probative value, given they provide reasonable rationales to support their opinions.

The Board also finds that the Veteran's lay statements regarding exposure to noise in-service and loss of hearing in service to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  Considering the Veteran's credible reports of in-service noise exposure along with his MOS, as well as the positive nexus opinion from the November 2009 private audiologist, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to his in-service noise exposure, even after considering and weighing the August 2014 and March 2017 VA examinations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


